971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re John HARRISON, Petitioner.In re John HARRISON, Petitioner.
Nos. 92-1101, 92-8006.
United States Court of Appeals, District of Columbia Circuit.
June 8, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to file petition for review in forma pauperis, the motion for leave to amend and to transfer the petition for review, the oppositions to the petition for review, the motion for appointment of counsel, and the petition for a writ of mandamus, it is


2
ORDERED that the motion for leave to file petition for review in forma pauperis be granted.   The Clerk is directed to file all of the lodged pleadings other than the petition for review lodged December 19, 1991.   It is


3
FURTHER ORDERED that the motion for leave to amend and to transfer the petition for review be denied.   See 33 U.S.C. § 921(c).   It is


4
FURTHER ORDERED that the oppositions to the petition for review be construed as motions to dismiss and that the motions be denied.   Harrison submitted his petition for review within the 60-day period set forth in 33 U.S.C. § 921(c), and the petition was not rendered untimely by the pendency of his application to proceed  in forma pauperis.   See Wisniewski v. Director, 929 F.2d 952 (3d Cir.1991).   It is


5
FURTHER ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is wholly unwarranted when petitioner has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


6
FURTHER ORDERED that the petition for a writ of mandamus be denied.   Harrison has an adequate remedy in his petition for review.   See Kerr v. United States District Court, 426 U.S. 394, 403 (1976).


7
The Clerk is directed to file copies of this order in both of the above-captioned cases and to enter No. 92-8006 on the court's general docket.